                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

JAMES JUNIOR KASEY,                            )
     Plaintiff,                                )        Civil Action No. 7:18-cv-00027
                                               )
v.                                             )
                                               )       By: Norman K. Moon
ROANOKE CITY JAIL, et al.,                     )       Senior United States District Judge
    Defendants.                                )

                                   MEMORANDUM OPINION

        Plaintiff James Junior Kasey, proceeding pro se, filed a complaint pursuant to 42 U.S.C.

§ 1983. Despite being sent Roseboro notices, he has repeatedly failed to respond to motions

filed by defendants, including a motion to dismiss for lack of jurisdiction, a motion for partial

summary judgment, and a motion to dismiss for lack of prosecution. Some of these motions

were filed in March, and yet no response has been filed. Two of the three Roseboro notices were

not returned and Kasey presumably received them. (Dkt. Nos. 83, 88.) He was warned in those

notices that his failure to respond could result in the dismissal of his case for failure to prosecute.

(Id.)

        On August 12, 2019, the latest Roseboro notice sent to Kasey was returned to the court as

undeliverable, and no forwarding address was given. (Dkt. No. 90.) By order entered January

23, 2018, Kasey was advised that he must notify the court in writing immediately upon his

transfer or release and provide the court with a new address. (Dkt. No. 5.) The same order

warned him that failure to notify the court of a change of address would result in dismissal of the

case. (Id.) As is evident from the returned notice, Kasey has not provided the court with an

updated address; therefore, the court has no means of contacting him.
       Because of Kasey’s failure to prosecute this action and his failure to keep the court

advised of his address, I will dismiss Kasey’s complaint without prejudice. All pending motions

will be denied without prejudice as moot. Kasey is advised that he may refile his claims in a

separate action.

       An appropriate order will be entered.

       Entered: August 14th
                       __, 2019.
